USCA4 Appeal: 22-6316      Doc: 9         Filed: 08/26/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6316


        JOENELL RICE,

                             Plaintiff - Appellant,

                      v.

        RUBY UNIVERSITY HOSPITAL, Medical 911 Emergency; HAZELTON USP,
        Evening Shift Staff; HAZELTON MEDICAL,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Wheeling. John Preston Bailey, District Judge. (5:22-cv-00026-JPB-JPM)


        Submitted: August 23, 2022                                        Decided: August 26, 2022


        Before GREGORY, Chief Judge, HEYTENS, Circuit Judge, and KEENAN, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Joenell Rice, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6316      Doc: 9        Filed: 08/26/2022     Pg: 2 of 2




        PER CURIAM:

              Joenell Rice appeals the district court’s order dismissing under 28 U.S.C.

        § 1915A(b) his complaint filed pursuant to Bivens v. Six Unknown Named Agents of

        Federal Bureau of Narcotics, 403 U.S. 388 (1971). We have reviewed the record and find

        no reversible error. Accordingly, we affirm the district court’s order. Rice v. Ruby Univ.

        Hosp., No. 5:22-cv-00026-JPB-JPM (N.D. W. Va. Feb. 18, 2022). We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                    2